Citation Nr: 1717690	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's ex-wife and Veteran's friend


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a September 2016 Video Conference hearing.  The hearing transcript is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran first filed a formal claim for compensation for MDD in March 2004, more than one year after his discharge from service.

2.  Medical evidence of MDD was first shown in September 2007 VA treatment records.

3.  There is no communication of record prior to March 2004 that can be construed as a formal or informal claim for VA compensation benefits for MDD.



CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2007, for a grant of service connection for MDD have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records, and all pertinent records have been obtained.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).  Requests to reopen previously denied claims of entitlement to benefits that are received after a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

On March 30, 2004, the RO received the Veteran's initial claim for service connection for depression, secondary to service-connected disabilities.  Therefore, the Board finds that there can be no basis upon which to justify granting an effective date earlier than March 30, 2004, for entitlement to service connection for MDD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The claim was denied in a November 2004 rating decision, based on a finding that there was no medical evidence of a diagnosis of depression during or after service.  See November 2004 rating decision.

The Veteran continuously disagreed with the denial for depression until he was finally granted service connection for MDD in September 2008.  Specifically, in a May 2005 statement, the Veteran stated that he wanted the November 2004 rating decision reconsidered, but in the event his request for reconsideration was not granted, the statement should be considered a notice of disagreement (NOD) with the November 2004 decision.  The RO denied service connection for depression again in an April 2006 rating decision.  The Veteran submitted another statement in June 2006, indicating that he was still seeking service connection for depression, secondary to his service-connected disabilities.  In a September 2006 statement, he requested that he be afforded a VA examination to determine the severity of the claimed depression.  On August 31, 2007, the Veteran filed a claim for total disability due to individual unemployability (TDIU), based on his service-connected left lower extremity disability, right knee disability, low back disability and right wrist disability.  Although the Veteran did not mention his claimed depression in the August 2007 claim for TDIU, the RO interpreted this August 2007 claim in conjunction with a subsequently submitted February 2008 statement from the Veteran as a petition to reopen his claim for service connection for depression.  See September 2008 rating decision and January 2010 statement of the case.  VA treatment records show complaints of depression, due to chronic pain as early as September 2007.  In a September 2008 VA mental disorders examination, the Veteran was diagnosed with MDD.  In a September 2008 rating decision, the RO granted service connection for MDD, assigning a 30 percent evaluation, effective August 31, 2007.

The Veteran has also disagreed with the September 2008 decision, asserting that the effective date for his MDD should be in April 2003, when he filed his original claim for service connection for depression, which he believes would have been granted had the RO afforded him a VA examination at that time.  See September 2008 and July 2009 statements from the Veteran.

The Veteran did not submit a claim of entitlement to service connection for depression within one year of his February 1985 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for this disability.  38 C.F.R. 3.400(b)(2)(i).

Furthermore, although the record reflects that the Veteran filed a claim for depression prior to August 31, 2007 (March 30, 2004); there is no medical evidence of depression until September 2007.  In this regard, the Board notes that the September 2007 VA treatment records indicate that the Veteran reported his depression started five years prior, which would have put the onset of the disorder in 2002.  However, there is no medical evidence of record to support this claim of an earlier onset of depression.  As such, the Board finds that the Veteran was not entitled to service connection for MDD prior to August 31, 2007.  

Additionally, the Board notes that the Veteran's claim was granted in 2008, based on the receipt of medical evidence of a diagnosis of depression, and not the receipt of relevant service department records, so an earlier effective date based on 
38 C.F.R. 3.156(c)(3) (2016) is not appropriate.

Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than August 31, 2007, for entitlement to service connection for MDD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date earlier than August 31, 2007, for the grant of service connection for MDD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


